     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,
                                                        CV 19-29-H-CCL
                                 Plaintiff,             CR 17-8-H-CCL

     vs.                                                       Order

 TRAVIS HOLLY STEPHENS,


                               Defendant.

      Petitioner/Defendant Travis Holly Stephens (Defendant or Ms. Stephens)

moves to vacate, set aside or otherwise correct her sentence pursuant to 28 U.S.C.

§ 2255. (Doc. 78). This is Ms. Stephens's first§ 2255 motion and was timely

filed. The Court subjects her motion to preliminary review and "must dismiss the

motion and direct the clerk to notify the moving party" if"it plainly appears from

the motion, any attached exhibits, and the record of prior proceedings that the

moving party is not entitled to relief." Rule 4(b) of the Rules Governing Section

2255 Proceedings.

      Along with her § 2255 motion, Ms. Stephens submitted a "Motion for

Discovery, Evidentiary Hearing and Appointment of Counsel," which the clerk

filed as an attachment, rather than filing it as a separate motion. (See Doc. 77-4).
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 2 of 27


The Court nevertheless considers Ms. Stephens's motion for appointment of

counsel.

       As a general rule, the constitutional right to counsel extends only through a

defendant's first appeal. United States v. Townsend, 98 F.3d 510,512 - 513 (9'h

Cir. 1996) (per curiam). A defendant seeking post-conviction relief under§ 2255

is only entitled to appointment of counsel when the court determines that an

evidentiary hearing is required. Id. (citing Rule 8(c) of the Rules Governing

Section 2255 Proceedings). Until and unless the Court determines that a hearing

is necessary, there is no need to appoint counsel to represent Ms. Stephens.

      In April of this year, Ms. Stephens filed a motion for leave to amend her

initial motion. (Doc. 81 ). Rather than lodging a proposed amended motion, Ms.

Stephens "incorporates by reference and realleges [sic] all claims raised in

previous pleadings" and asks the Court to consider the partial transcript of her

sentencing hearing and her affidavit as supplements to her § 2255 motion. In

June, she moved the Court to pre-screen her § 2255 motion or require the United

States to file a response (Doc. 85) and in August, she moved to expedite review of

her § 2255 motion. The Court grants the motions to amend, for pre-screening and

for expedited review and considers Ms. Stephens's affidavit and the entire

transcript of her sentencing hearing in conducting its pre-screening.

                                   Page 2 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 3 of 27



Factual Background 1

       Shortly after midnight on January 25, 2017, officers from the Helena Police

Department answered a call about shots being fired at a Helena motel. When

officers arrived, they found a man lying in the motel's parking lot with a gunshot

wound to his chest. Despite life-saving efforts, the man was pronounced dead at

the scene. The officers questioned Ms. Stephens, who was also in the parking lot.

She identified the dead man as Kenny, someone she had previously dated, and

who she believed was wanted by law enforcement. She explained that he had

come to the motel room she was sharing with Brandon James LeClair2 and started

a fight, which spilled into the parking lot. She also stated that she believed both

men carried firearms.

       A number of other agencies, including the Missouri River Drug Task Force

and the Federal Bureau of Alcohol, Tobacco and Firearms soon joined the

investigation. Investigators searched the hotel room registered to Mr. LeClair,

where Ms. Stephens was also staying. Based on items found in the room, arrest

warrants were issued for both Ms. Stephens and Mr. LeClair.


       1
         These facts are taken from the pre-sentence report prepared for Ms. Stephens' s
sentencing, which is filed in the record under seal. (Doc. 65).
       2
         Brandon James LeClair (Mr. LeClair) and Ms. Stephens were both charged in the
indictment filed in this case. The Court may refer to him in this opinion as the co-defendant.

                                         Page 3 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 4 of 27



      After getting a warrant, investigators searched Ms. Stephens's car. They

found her backpack, a loaded handgun, and a pound of methamphetamine.

      When questioned after his arrest, Mr. LeClair admitted that he shot the man

identified by Ms. Stephens as Kenny and later identified as Kenneth Purcell, Jr.

(Mr. Purcell).   Mr. LeClair told investigators that, after the shooting, Ms.

Stephens gave him Mr. Purcell's gun and a small gun she owned. The

investigators found the guns in the location described by Mr. LeClair.

      Investigators also searched Ms. Stephens's home, after getting a warrant.

They found a large gun safe in the basement, but no guns. They found 12 gauge

shotgun rounds and .223 caliber full metal jacket rifle rounds in the kitchen.

Procedural History

      In May of 2017, the grand jury returned a multiple-count indictment against

Ms. Stephens and Mr. LeClair. (See Doc. 2). The indictment charged Ms.

Stephens in Count I with conspiracy to possess with intent to distribute and

distribute methamphetamine, in Count II with knowingly possessing with intent to

distribute 50 or more grams of a substance containing a detectable amount of

methamphetamine, and in Count III with knowingly possessing a firearm in

furtherance of the drug trafficking crime charged in Counts I and II.

Ill

                                    Page 4 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 5 of 27



       On May 30, 2017, Magistrate Judge Lynch arraigned Ms. Stephens. CJA

counsel John Ferguson appeared with Ms. Stephens and Deputy Federal Defender

Michael Donahoe (Mr. Donahoe) was appointed to represent her for all further

proceedings. According to the minute entry of the proceeding, Magistrate Judge

Lynch explained the pending charges and penalties as well as Ms. Stephens's

rights and she indicated her understanding before pleading not guilty to the three

counts of the indictment in which she was charged. (See Doc. 17, Minute Entry). 3

       The Court entered its scheduling order on June 30, 2017, setting trial for

August 7, 2017 and setting the motions filing deadline for July 7, 2017. (See Doc.

23). On July 7, 2017, counsel for Ms. Stephens filed an unopposed motion to

continue the motions filing deadline and the trial date for sixty days. Counsel

explained in his motion that additional time was needed to provide careful

attention to several possible pretrial issues, given the voluminous discovery and

complexity of the case. (See Doc. 25).

      The Court granted the motion, continued the pretrial motions deadline until

September 5, 2017, and reset trial for October 16, 2017. (Doc. 27). As is its

customary practice, the Court set a deadline for motions to change plea or continue



      3
        Ms. Stephens's co-defendant was also arraigned on May 30, 2017. Judge Lynch
appointed CJA counsel.Wendy Holton to represent Mr. LeClair.

                                      Page 5 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 6 of 27


trial approximately one month later than the deadline for filing other pretrial

motions. Counsel for Ms. Stephens filed her motion to change plea and vacate

trial on September 6, 2017, the day after the deadline for filing other pretrial

motions and the same day that she, her counsel, and government counsel signed

the plea agreement. (See Docs. 31 and 32).

       The Court vacated the trial date and conducted a change of plea hearing for

Ms. Stephens and her co-defendant on October 17, 2017. During the change of

plea hearing, the Court followed its usual procedure to determine whether Ms.

Stephens was competent to enter a guilty plea by asking her a series of questions,

including whether she was fully satisfied with her counsel's representation. 4 Ms.

Stephens answered the question concerning her counsel in the affirmative.

       The Court also received an affirmative response when he asked Ms.

Stephens whether she had received a copy of the indictment and discussed it with

her counsel. The Court nevertheless discussed the three charges against Ms.

Stephens, referencing the mandatory minimum penalties as to each charge.

       The Court then went over the terms of the plea agreement in detail,

including the acknowledgment by both defendants that each had individually



       4
          The undersigned reviewed the minute entry and his former law clerk's notes to refresh
his recollection of the change of plea proceeding, as no transcript has been ordered.

                                        Page 6 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 7 of 27



joined in an agreement between two or more persons to possess with intent to

distribute methamphetamine and to distribute methamphetamine, knowing the

purpose of the agreement and intending to help accomplish its purpose and

reasonably foreseeing that the offense would involve 50 grams or more of a

substance containing a detectable amount of methamphetamine. Ms. Stephens

also acknowledged that she possessed a firearm in furtherance of the conspiracy,

an acknowledgment referenced by the Court during the plea colloquy.

      The Court also explained the guideline calculation process and the

government's agreement to recommend a base offense level of32 as to each

defendant and to recommend that the guideline calculation for Ms. Stephens as to

the firearm count should be based on USSG § 2K2.4 and not the cross reference

listed in USSG § 2Dl.l(d)(l).

      In going over the terms of the plea agreements, the Court referred to the

conditional appeal waiver contained in each defendant's plea agreement. Ms.

Stephens agreed that so long as the Court imposed sentence within the calculated

guideline range and there was no objection to that range, she could not appeal or

collaterally attack her sentence. The Court noted that the one exception available

to Ms. Stephens was a claim for ineffective assistance of counsel.

Ill

                                   Page 7 of 27
       Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 8 of 27



        After confirming that each defendant understood the terms of the plea

agreement, the Court explained the elements and maximum penalties for each

offense. The Court also asked Ms. Stephens whether there were any other

agreements not referenced in the written plea agreement and whether the

government has used threat to obtain a guilty plea. Ms. Stephens answered "no"

to both questions. When asked what the government would prove at trial,

government counsel summarized the "Anticipated Evidence" section of its

previously filed Offer of Proof. (See Doc. 39). When the Court asked Ms.

Stephens whether she agreed with the prosecution's summary as it referred to her,

she answered no. Her counsel then explained that Ms. Stephens disputed four

points, while acknowledging that the dispute might not be material. Ms. Stephens,

through counsel, denied giving Mr. LeClair guns and having contact with Mr.

LeClair between the third week of December and the third week of January.

Counsel for Ms. Stephens also stated that Mr. LeClair went to Helena on his own

and signed for the hotel room. 5

       The Court sought and received confirmation from government counsel that

the issues raised by Ms. Stephens were not material because the undisputed



       5
         Ms. Stephens also registered her disagreement with the government's offer of proof
during her presentence interview. (See Doc. 65 at ,r 36).

                                        Page 8 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 9 of 27



allegations were sufficient to demonstrate that the government could prove each

element of each charged offense. Ms. Stephens agreed that she had no disputes

with the offer of proof, other than those explained by her attorney.

      After explaining the rights that each defendant was giving up by tendering a

guilty plea, the Court confirmed that each defendant still wanted to enter a guilty

plea. The Court then found as a matter of fact that each defendant was competent

and capable of entering an informed plea, fully understood the nature of the

charges and penalties, that each was prepared to tender a free and voluntary guilty

plea and that each plea was supported by a factual basis as to each essential

element of each crime. Ms. Stephens tendered her guilty plea and the Court

remanded her to the custody of the United States Marshall.

      Sentencing was originally set for both defendants for January 18, 2018, with

a January 11, 2018, deadline for submitting sentencing memoranda and letters

regarding sentencing. (Doc. 41 ). Counsel for Ms. Stephens timely filed a

sentencing memorandum and sentencing letters. In the sentencing memorandum,

counsel confirmed that he and his client had reviewed the presentence report and

there were no outstanding objections to it. (Doc. 51 at 1). Counsel's

representation is consistent with the representation of the probation officer who

prepared the report and explained in an addendum that Ms. Stephens objected to

                                   Page 9 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 10 of 27



two paragraphs of the report and asked that they be stricken. (Doc. 65 at 34). The

probation officer revised the report to include Ms. Stephens's objections. (See

Doc. 65 at ,i,i 55 and 67).

       In his timely filed sentencing memorandum, counsel for Ms. Stephens asked

that the Court "seriously consider varying downward" from the advisory guideline

range of 87 to 108 months as to Count I, citing a case then recently decided by the

United States Supreme Court. (Doc. 51 at 3). Sentencing was continued twice,

once due to a conflict on the Court's calendar, and once to accommodate counsel

for Ms. Stephens. Counsel for Ms. Stephens filed an additional sentencing letter

on behalf of his client prior to the May I, 2018 sentencing hearing.

      In its sentencing memorandum, the government argued for a sentence within

the advisory guideline range as to Count I, to be followed by a five year

consecutive sentence on the gun count. (Doc. 63 at 6). Government counsel

pointed out that Ms. Stephens's base offense level might have been higher if the

methamphetamine distributed by Mr. LeClair for Ms. Stephens had been included

in the calculation. (Doc. 63 at 3).

      As is its usual practice, the Court carefully considered the PSR, the

sentencing memoranda filed by a11 parties and the letters submitted on Ms.

Stephens's behalf in imposing sentence. The Court sentenced Ms. Stephens to

                                      Page 10 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 11 of 27



108 months (the top of the advisory guideline range) as to Count 1 and sixty

months as to Count 3, to be served consecutively for an aggregate term of 168

months. (Doc. 67 at 2). Her co-defendant was also sentenced to 168 months.

        At the conclusion of the sentencing hearing, the Court explained the reasons

for its sentence as follows:

               I want to state for the record the reasons for the sentence.
               And, of course, we do recognize that here, Mr. LeClair's
               methamphetamine supplier was Ms. Stephens. And Mr.
               LeClair was dealing drugs for her, with her being the
               supplier, and him being the recipient and the dealer. She
               did supply Leclair for a period of some months.
               Apparently, she was supplying others, also, judging by
               the drug quantities that she possessed and her other
               conduct. Now, Mr. LeClair does have a serious criminal
               history category. And, of course, that is what is carrying
               the guideline range here today as to him. 6 Ms. Stephens
               demonstrates by her conduct that she also represents a
               serious danger to the public. She did possess a firearm.
               This was a Bersa, .22 caliber pistol, in furtherance of the
               drug crime. Now, she hasn't been charged with other
               criminal conduct. It does appear that even so, she has
               been implicated in assaultive behavior in the recent past.
               She was on GPS monitoring last year. Drove long
               distances around the state; made frequent stops lasting
               about ten minutes each in duration. She traveled to
               residences in Helena, White Hall [sic], Boulder, Butte,
               Stevensville, Garrison, Three Forks, Belgrade, Bozeman,
               Deer Lodge, Missoula, and it goes on here, over a dozen
               different stops. There doesn't seem to be any real


       6
          Mr. LeClair's total offense level was 31 and his criminal history category was IV,
resulting in a guideline range of 151 to 188 months.

                                        Page 11 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 12 of 27



             explanation for that travel except drug sales. At least,
             this is the view of the investigators. And this was while
             on electronic monitoring, after entering in a plea
             agreement; she did admit to using methamphetamine
             while in custody. She does have a criminal history
             category of I. And under the guideline sentencings, the
             reported and adjudicated criminal history seems to carry
             a good portion of the weight in setting forth a sentence.
             She does however, seem to the court to be just as
             dangerous as Mr. LeClair. And both defendants, the
             court believes, are a danger to the public. The court has
             seriously looked at the parity between the two and found
             that even though the relationship here was the wholesaler
             being Ms. Stephens, they are quite equal in
             dangerousness. The drug supplier here is in one sense
             clearly more culpable than the other. But in any event,
             the court has determined the sentence that has been
             rendered in the case. And that is the rationale of the
             court in finding appropriate sentence for each one and
             avoiding disparity between the two.

(Doc. 76 at 28 - 31).

       In keeping with its usual practice, the Court explained the right to appeal

and the time limit for filing a notice of appeal before concluding the sentencing

hearing. The Court also explained that the mutual conditional waiver of appeal in

the plea agreement of each defendant may have terminated their right to appeal the

sentence imposed by the Court. (Doc. 76 at 27 - 28). Ms. Stephens did not file a

notice of appeal.

Ill



                                   Page 12 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 13 of 27


Defendant's Claims

      Ms. Stephens § 2255 motion is premised on three separate but related

grounds: (1) her counsel's alleged failure to adequately investigate, challenge and

mitigate various sentencing factors; (2) her counsel's alleged failure to challenge

the imposition of the 60 month consecutive sentence; and (3) the Court's failure to

apply the parsimony principle. (See Doc. 77). Ms. Stephens acknowledges in her

supporting legal memorandum that she waived her right to appeal or collaterally

attack her sentence, except for the right to collaterally attack her sentence based on

ineffective assistance of counsel. (Doc. 78 at 2).

      In her memorandum, Ms. Stephens argues that her counsel failed to

advocate on her behalf by failing to properly investigate and challenge information

in her pre-sentence report. (Doc. 78 at 7). She also argues that her counsel failed

to file a motion to suppress the drugs and guns found in her car and to file a

motion to sever her case from her co-defendant, even though she asked him to do

so on several occasions. (Doc. 78 at 8). Finally, she argues that the Court failed

to adequately consider mitigating factors, without explaining how that failure can

be attributed to her counsel's ineffective assistance. (Doc. 78 at 9 through 12).

      Ms. Stephens provides additional facts and argument to support her§ 2255

motion in an affidavit filed in April of this year. (Doc. 81-1 ). Ms. Stephens

                                   Page 13 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 14 of 27



argues that her counsel failed to properly investigate discrepancies in the police

report concerning the location where the evidence (presumably the gun and drugs

found in a backpack in her car) was found, citing the fact that "it said in one report

on the passenger seat and in another it says the 'driver's seat."' (Doc. 81-1 at 3).

      Ms. Stephens states she did not want to plead guilty to the gun charge and

refused to sign the first plea agreement her counsel mailed to her. Mr. Donahoe

came to her about a month after she refused the first plea offer with a second offer

and told her it was the final offer before trial and it was in her best interest to

accept it. (Doc. 81-1 at 1).

      When Ms. Stephens asked why it was in her best interest and how it was

different from the earlier offer, Mr. Donahoe explained that the second offer was

"virtually the same" as the first offer "except for section 6 of the agreement where

the US will recommend that punishment for count III will be calculated pursuant

to USSG § 2k2.4 [sic] and not lDl.l(d)(l)." When Ms. Stephens protested that

she was charged in a drug case, not a shooting, Mr. Donahoe told her this was her

"assurance that the government won't bring the death into the proceedings." Id.

      Mr. Donahoe gave his client time to think about the second plea offer, and

came back "a few days later." (Doc. 81-1 at 2). According to Ms. Stephens, Mr.

Donahoe "pressures me into signing the plea by reiterating that this is their last

                                     Page 14 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 15 of 27



and final offer and trial are [sic] not in my best interest. He went on to say either

your [sic] signing the plea or going to trial and I need to know now! Today!!" Id.

      Although Ms. Stephens claims that she signed the plea agreement because

she felt coerced by her counsel, she declined to follow her counsel's advice and

cooperate with the government. (Doc. 81-1 at 2). Ms. Stephens claims that her

counsel advised her to write a letter accepting responsibility for her conduct,

which would reduce her "offense level from 32 to 29 with a strong possibility of

receiving a sentence of 5 years the mandatory minimum sentence plus a

consecutive five years for the 924(c). Id. She followed her counsel's advice and

sent him a letter accepting responsibility for her actions. She now regrets sending

the letter because it "was very incriminating and had no mitigating effect." Id.

      Ms. Stephens noticed "inaccuracies" when she reviewed the pre-sentence

report, which she refers to as the "PSI" and blames her counsel for the fact these

inaccuracies were not removed from the report. (Doc. 81-1 at 2). She argues that

Mr. Donahoe's failure to object to those events led the Court to impose a higher

sentence, as demonstrated by the fact that the Court relied on those events in

explaining the reasons for her sentence. (Doc. 81-1 at 3).

      Ms. Stephens also blames Mr. Donahoe for the fact that letters from Mr.

Purcell's family were added to the report, even though Mr. Donahoe explained

                                   Page 15 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 16 of 27



that it would be up to the Court to decide whether to consider the letters. (Doc.

81-1 at 2). Ms. Stephens believes that she could have prevented the Court from

considering Mr. Purcell's death if Mr. Donahoe had moved to separate her

sentencing hearing from that of her co-defendant. (Doc. 81-2 at 3). According to

Ms. Stephens, Mr. Donahoe refused to make a motion to separate the hearings,

telling her that "he was not going to waste his or the [Court's] time." Id.

Discussion -Appeal Waiver

      An express waiver of a right to appeal is enforceable where the waiver is

knowing and voluntary and the sentence is in accordance with the plea agreement.

United States v. Martinez, 143 F .3d 1266, 1270-72 (9 th Cir. 1998). In this case, the

Court personally addressed Ms. Stephens during her plea hearing and described in

detail the waiver of appeal rights contained in the plea agreement. Therefore the

Court is satisfied that Ms. Stephens' s waiver of appeal rights was knowing and

voluntary. The Court is also satisfied that Ms. Stephens knowingly and

voluntarily entered her guilty plea because the Court followed its usual procedure

and complied with the requirements of Rule 11 (c )(I) before accepting her guilty

plea. See United States v. Portillo-Cano, 192 F.3d 1246, 1250 (91h Cir.

1999)(noting that "compliance with Rule 11 is the means by which the court is

assured that the defendant's guilty plea is voluntarily and knowingly made.")

                                  Page 16 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 17 of 27



       Although Ms. Stephens claims she was coerced by Mr. Donahoe into

entering a guilty plea, her claim is not supported by her own affidavit. In her

affidavit, Ms. Stephens admits that she rejected the first plea agreement offered

and took additional time to consider the second plea agreement offered before

agreeing to sign it. Although Mr. Donahoe explained that he thought it was in her

best interest to sign the agreement, he made it clear that she had another option -

which was to go to trial. At most, according to Ms. Stephens's own version of

events, Mr. Donahoe pushed her to make a decision so that he could begin his trial

preparations.

      Ms. Stephens's claim that she was coerced into signing the plea agreement

is also contradicted by statements made during her change of plea hearing. She

agreed she was satisfied with her counsel. She agreed with Mr. Donahoe's

statements concerning her dispute with the government's offer of proof.

      The Court does not consider only a defendant's words when determining

whether a plea is voluntary. The Court also observes the defendant's demeanor

and interactions with counsel during the plea hearing. There was no indication

during Ms. Stephens's plea hearing that she did not understand the agreement she

had made or that her plea was anything other than free and voluntary.

Ill


                                  Page 17 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 18 of 27



Discussion - Ineffective Assistance of Counsel Claims

      Ms. Stephens reserved her right to collaterally attack her sentence based on

ineffective assistance of counsel. A defendant seeking to set aside a judgment

based on ineffective assistance of counsel must satisfy the two-part test established

by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668

(1984). Ms. Stephens must show: (1) her counsel's performance fell below an

objective standard of reasonableness, id. at 687 - 688; and (2) that but for those

errors, "the result of the proceeding would have been different." Id. at 694. The

Court need not determine whether counsel's performance was deficient before

considering whether the defendant suffered harm as a result of the alleged

deficiencies. Id. at 697. Nor is the Court required to address both prongs if the

defendant makes an insufficient showing as to either. Id. The Court begins its

analysis by examining each of Ms. Stephens's claims as to her counsel's errors.

      Failure to File Motion to Suppress

      Ms. Stephens arguably waived her claim that Mr. Donahoe provided

ineffective assistance of counsel by failing to move to suppress evidence by

voluntarily entering a guilty plea. Tollett v. Henderson, 411 U.S. 258, 267

(1973). The Court nevertheless considers this claim in light of Ms. Stephens's

allegation that Mr. Donahoe pressured her into pleading guilty.

                                   Page 18 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 19 of 27



      According to Ms. Stephens, she asked Mr. Donahoe to file a motion to

suppress the evidence seized from her car on the basis of conflicting reports as to

whether the evidence was located on the driver's side or passenger side of the car.

To prevail on an ineffective assistance of counsel claim based on failure to file a

motion to suppress, Ms. Stephens must meet both prongs of the Strickland test and

must also establish that her Fourth Amendment claim has merit. Kimme/man v.

Morrison, 477 U.S. 365,375 (1986). According to the pre-sentence report, the

investigators obtained a warrant before searching Ms. Stephens's car.

      Conflicting reports regarding the location of evidence is not sufficient to

call for the suppression of evidence found pursuant to a validly obtained warrant.

It was objectively reasonable for Mr. Donahoe to refuse Ms. Stephens's request

that he file a motion to suppress when there were no grounds for filing such a

motion.

      Deficient Advice Concerning Plea Agreement & Entry of Guilty Plea

      Although Ms. Stephens does not explicitly argue that her plea was

involuntary as a result of Mr. Donahoe's ineffective assistance, she argues that he

persuaded her to sign by telling her that she could get a sentence as low as ten

years. The two-part Strickland test "applies to challenges to guilty pleas based on

ineffective assistance of counsel." Hill v. Lockhart, 474 U.S. 52, 58 (1985).

                                   Page 19 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 20 of 27



      Criminal defense counsel are expected to provide accurate information

when counseling their clients as to the possible consequences of entering a guilty

plea. Iaea v. Sunn, 800 F.2d 861, 865 (9' h Cir. 1986). In Iaea, the Ninth Circuit

held that "[t)hough a mere inaccurate prediction, standing alone, would not

constitute ineffective assistance, the gross mischaracterization of the likely

outcome presented in this case, combined with the erroneous advice on the

possible effects of going to trial, falls below the level of competence required of

defense attorneys." Id. Iaea's counsel advised him that "he was subject to

Hawaii's minimum sentencing law, that there was almost no chance of his

receiving an extended or life sentence, and that he had a chance to receive

probation ifhe pied guilty." Id.

      Defense counsel's advice to her client in Iaea was patently wrong. The

version of Hawaii's minimum sentencing law in effect at the time oflaea's crime

did not apply to him and the prosecutor's promise not to ask for its application as

part of the plea agreement did not benefit Iaea. Id. Defense counsel knew that the

prosecutor intended to "press for extended sentencing." Her statement that "there

was almost no chance of [her client] receiving an extended or life sentence" id.,

was not just an "inaccurate prediction" it was a "gross mischaracterization of the

likely outcome" and met the first prong of the Strickland test.

                                   Page 20 of 27
      Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 21 of 27



       The Court has carefully reviewed the entire record in this case, including all

of the materials presented by Ms. Stephens. The Court finds no evidence that Mr.

Donahoe's conduct during the plea negotiation process fell below an objective

standard of reasonableness. After Ms. Stephens rejected the government's first

plea offer, Mr. Donahoe negotiated another agreement, which added the

government's commitment not to seek application of the cross-reference to USSG

§ 2Dl .1 (d). 7 Telling Ms. Stephens that there was "a strong possibility" that she

could be sentenced to only ten years (five years on Count I and five consecutive

years on Count III), (Doc. 81-1 at 2) was inaccurate and overly optimistic, but not

a "gross mischaracterization of the likely outcome." See Womackv. Del Papa,

497 F.3d 998, I 003 (9 th Cir. 2007)(rejecting state habeas petitioner's argument that

"his counsel's advice that his guilty plea was his 'best chance' of him receiving

thirty to forty years was a 'gross mischaracterization of the likely outcome,' given

the fact that he was sentenced to eight terms of life without parole."). The Court

sentenced Ms. Stephens to an aggregate term of 168 months or fourteen years.

Mr. Donahoe's prediction was off by four years, but was not below the level of

competence expected of criminal defense attorneys.



       7
         Had the cross-reference been applied, the base offense level for Ms. Stephens could
have been 43, rather than 32, as negotiated by her counsel.

                                       Page 21 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 22 of 27



      Even if the Court were to find that Mr. Donahoe's performance was

somehow ineffective, it could not grant the § 2255 motion because Ms. Stephens

cannot show that she was prejudiced by his inaccurate prediction. The Court

referenced the maximum penalties for the crimes to which Ms. Stephens was

pleading near the beginning of the plea hearing. After explaining the elements of

each crime, the Court again explained that Ms. Stephens faced a minimum of five

years and a maximum of forty years as to Count I and a minimum of 5 years to life

as to Count III. Ms. Stephens confirmed that she understood the possible

penalties. A defendant that is clearly informed of a potential life sentence cannot

demonstrate that she was prejudiced by her counsel's prediction of a lower

sentence. Womack, 497 F.3d at 1003. Ms. Stephens chose to enter her guilty plea

knowing that her potential maximum sentence as to Count I was forty years and

that she faced a potential life sentence as to Count III. She cannot demonstrate

that she was prejudiced by her counsel's telling her that there was a good

possibility she would be sentenced to only ten years.

      Deficiencies During Sentencing Process

      Many of Ms. Stephens's complaints about Mr. Donahoe involve conduct

that occurred after she tendered her guilty plea. To establish ineffective assistance

of counsel during the penalty phase of a case, a defendant must demonstrate that

                                   Page 22 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 23 of 27


her counsel's performance was deficient and that she was prejudiced by that

deficiency. Runningeagle v. Ryan, 686 F.3d 758, 778 (9 th Cir. 2012).

      Ms. Stephens argues that Mr. Donahoe's refusal to file a motion to separate

her sentencing hearing from that of her co-defendant constitutes ineffective

assistance. It is clear from Ms. Stephens's affidavit that Mr. Donahoe made a

strategic decision - he refused to file the motion because doing so would have

been a waste of both his time and the Court's time. When a criminal defendant

questions his counsel's strategic decisions, the Court "must indulge a strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance." Strickland, 466 U.S. at 689.

      As a general rule, properly joined defendants "have no constitutional or

statutory right to separate sentencing proceedings." Runningeagle, 686 F .3d at

778. In the federal system, however, sentencing courts are required to calculate

the guideline range separately for each defendant "and then consider what

sentence is appropriate for the individual defendant in light of the statutory

sentencing factors." Nelson v. United States, 555 U.S. 350, 351 (20009) (per

curiam).

      It has long been this Court's practice to sentence co-defendants in a single

hearing, even in cases involving far more defendants than the two defendants in


                                   Page 23 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 24 of 27



this case. Even if the defendants had been sentenced separately, the Court would

have considered all of the facts in the pre-sentence report for Ms. Stephens in

imposing her sentence, which included her involvement in the death of Mr.

Purcell.

      Ms. Stephens argues that Mr. Donahoe failed to object to certain

inaccuracies in her presentence report. She specifically references two separate

assaults on two separate occasions on the same person. (Doc. 81-1 at 2). The

Court has determined that Ms. Stephens is referring to paragraphs 68 and 69 of the

presentence report. Ms. Stephens is correct that no objection to the inclusion of

either paragraph in the presentence report was made on behalf of Ms. Stephens.

Mr. Donahoe's failure to register an objection is somewhat perplexing, given the

fact that he did object to the inclusion of two other paragraphs in the presentence

report. (Doc. 65 at 34).

      Mr. Donahoe's failure to object to the inclusion of paragraphs 68 and 69 in

the presentence report did not prejudice Ms. Stephens. This Court recognizes that

every defendant is entitled to be sentenced based on accurate information and that

a district should only consider information that is both relevant and reliable when

sentencing a defendant. United States v. Alvarado-Martinez, 556 F.3d 732, 735

(9 th Cir. 2009) (per curiam). The Court considered the assaults described in

                                   Page 24 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 25 of 27



paragraphs 68 and 69 of the presentence report because they were evidence that

Ms. Stephens's criminal history score of zero did not accurately reflect her danger

to the community. The information in those paragraphs was drawn from law

enforcement reports prepared by the Butte Silver Bow Law Enforcement

Department. It is not error for a sentencing court to rely on an investigative report

in making a sentencing decision. United States v. Burns, 894 F.2d 334, 337 (9 th

Cir. 1990). Had Mr. Donahoe objected to paragraphs 68 and 69, the Court would

have overruled his objections.

      Ms. Stephens's final argument concerning her sentencing is directed at the

Court, rather than Mr. Donahoe. She argues that the Court denied her due process

rights by failing to consider the "parsimony doctrine." As discussed above, Ms.

Stephens knowingly and voluntarily waived her right to appeal or collaterally

attack the judgment against her on any grounds other than ineffective assistance of

counsel in her plea agreement. The Court nevertheless addresses this issue.

      The undersigned was appointed to serve as a United States District Judge

for the District of Montana before the guidelines became effective and assumed

senior status shortly before the United States Supreme Court decided that the

guidelines were advisory rather than mandatory. This Court has sentenced

criminals under three different sentencing regimes and is aware of its obligation to

                                  Page 25 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 26 of 27



calculate the guideline range separately for each defendant and impose a sentence

sufficient, but not greater than necessary, for each defendant in light of the

statutory sentencing factors. That is precisely what the Court did in this case, as

fully set forth in the statement of reasons given after the Court imposed sentence.

CONCLUSION & ORDER

      The Court has carefully considered the entire record in this case, including

all of the documents filed by Ms. Stephens, and has determined that counsel for

Ms. Stephens met his obligation to provide effective assistance throughout the

criminal proceeding that led to imposition of the judgment against her.

Accordingly,

      IT IS HEREBY ORDERED that Defendant's § 2255 motion (Doc. 77) is

DENIED.

      The Court having considered the documents submitted by Defendant with

her motion to amend, IT IS FURTHER ORDERED that Defendant's motion for

leave to amend (Doc. 81) is GRANTED.

      The Court having conducted its preliminary review and determined that no

response from the United States is required, IT IS FURTHER ORDERED that

Defendant's motion for preliminary review and order directing the United States to

respond (Doc. 85) is GRANTED to the extent Defendant seeks preliminary

                                   Page 26 of 27
     Case 6:17-cr-00008-CCL Document 92 Filed 09/24/20 Page 27 of 27


review and DENIED to the extent Defendant seeks an order requiring the United

States to respond.

         IT IS FURTHER ORDERED that Defendant's motion to expedite review

(Doc. 91) is DENIED as moot.

         The record before the Court, even when considered in the light most

favorable to Defendant, does not meet the standard required for a certificate of

appealability because Defendant has not made a substantial showing that she was

denied a constitutional right. A certificate of appealability is therefore DENIED.

         The Clerk of Court is directed to close CV 19-29-H-CCL by entering

judgment in favor of the United States and to notify Defendant of entry of this

order.                     rzi
         Dated this   :Z J -   day of September, 2020.




                                                                   L
                                                         :---._·-'-s DISTRICT JUDGE




                                    Page 27 of 27
